COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Earnest and Lisa Taylor, Relators

Appellate case number:       01-15-01002-CV

Trial court case number:     81897-CV

Trial court:                 149th District Court of Brazoria County

        On November 30, 2015, the relators, Earnest and Lisa Taylor, filed a petition for a
writ of mandamus seeking to order the respondent trial judge to grant the temporary
restraining order, filed by the relators to stop the foreclosure sale of two properties, and to
set the matter for a temporary injunction hearing. On November 30, 2015, the relators
also filed an emergency motion for temporary relief, seeking a stay of the noticed
foreclosure sale of their property scheduled for December 1, 2015, pending resolution of
their mandamus petition.
        Accordingly, we grant the relators’ motion and ORDER that the noticed
foreclosure sale of two properties scheduled for December 1, 2015, in the above-
referenced trial court cause number, is stayed. See TEX. R. APP. P. 52.10(b). This stay is
effective until the mandamus petition in this Court is finally decided or this Court
otherwise orders the stay lifted. See id. Any party may file a motion for reconsideration
of the stay. See id. 52.10(c).
        Although relators’ petition states that the trial court denied their restraining order
application without signing an order, the relators neither attached the file-stamped
restraining order application nor notice of hearing indicating that the trial court was made
aware of, was asked to rule on, and failed or refused to rule on the application within a
reasonable time. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Accordingly, we
ORDER the relators, within 10 days of the date of this order, to file the file-stamped
restraining order application, any notice of hearing, and the docket sheet for the above-
referenced trial court cause number. See TEX. R. APP. P. 52.7(a)(1), (b).
       In addition, the Court requests a response to the petition for writ of mandamus by
the real parties in interest, Jesus Vela, Blasa Vela, and Vela Ranch, LLC. See TEX. R.
APP. P. 52.8(b)(1). The response, if any, shall be filed within 30 days from the date of
this order. See TEX. R. APP. P. 2, 52.4.
      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    

Date: November 30, 2015